The evidence in this case is without conflict. It discloses that state witness Kemp was a deputy sheriff of Jefferson county, and that he had in his possession for execution a capias for the arrest of this defendant. Accompanied by one Clare (also a witness for the state), he went to the home of defendant to arrest him upon the capias, and found the defendant at home and in his dwelling house. While in the house the state's witnesses saw large quantities of whisky therein; as stated by the witnesses, "We saw whisky sitting around in every room of the house." The defendant offered no testimony, and, as before stated, all this testimony is without dispute.
Upon inquiry by counsel for defendant it was shown that the officers has no search warrant authorizing them to search the premises of defendant, and because of this fact it is insisted that the court erred in permitting the witnesses to testify, over the objection and exception of defendant, as to the finding of the whisky by them in defendant's home. This is the only insistence of error presented, and, as the identical question has been decided adversely to the contention here made, it is unnecessary for this court to make further comment. See Banks v. State, 207 Ala. 179, 180, 93 So. 293, 297, "response of Supreme Court to certified questions;" also Griggs v. State, 18 Ala. App. 467, 93 So. 499.
The record contains no error, and the judgment appealed from is affirmed.
Affirmed.